OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, involve certain bicycle parts which were exported from Western Germany during the period from November 16, 1960 to December 26, 1962.
Stipulated facts, upon which these appeals are before me, establish that the proper basis for appraisement of the items in question is statutory export value and that such value therefor is as follows:
Merchandise Period of time Price
Spokes 14G over 8%" 3/29/61-8/15/61 $4.70 M
Spokes 15G over 8>á" 3/3/61-7/6/61 4.31 per M
Spokes 15G up to 8%" 3/3/61-7/6/61 4.25 per M
Spokes 14G from 10" to 12}4" 5/21/62-6/26/62 4.38 per M
from to 3.65 per M
15G from 8" to 3.85 M
11/12/62-12/26/62 .392 each Hub 512b
10/10/60-10/30/61
3/16/61-5/3/61 .35 per pair Pedal 258J
10/10/60-8/15/61 .36 per pair Pedal 258M
.253 per
Pedal 158J 10/10/60-11/16/60 .33 pair
Pedal 158M 10/10/60-11/16/60 .34 per pair
*373As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement have been abandoned. They are, therefore, dismissed as to all items except those hereinabove enumerated.
Judgment will be rendered accordingly.